Judgment unanimously modified on the law and as modified affirmed in accordance with the following Memorandum: Defendant appeals from a judgment convicting him, upon a guilty plea, of driving while intoxicated as a felony in satisfaction of two indictments. County Court sentenced defendant to a term of imprisonment of l1/s to 4 years, fined him $1,000, and ordered that his driver’s license be revoked "forever”. As the People concede, the minimum period of revocation for this offense is one year (see, Vehicle and Traffic Law § 1193 [2] [b] [3]). Defendant may apply for a new license within 45 days prior to the *1130expiration of the minimum period of revocation (see, Vehicle and Traffic Law § 1193 [2] [e] [6]). Whether a new license shall then be issued is left to the discretion of the Commissioner of Motor Vehicles (see, Vehicle and Traffic Law § 1193 [2] [c]). Thus, the judgment must be modified accordingly. Upon our review of the record, we conclude that the $1,000 fine is not excessive.
We reject the contention of defendant in his pro se supplemental brief that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). We have examined defendant’s remaining contentions and conclude that they lack merit. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Felony Driving While Intoxicated.) Present—Den-man, P. J., Pine, Fallon, Balio and Boehm, JJ.